DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 19-21, & 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US PGPub 20100123367), a reference of record, in view of Kishimoto (US PGPub 20170179925).
As per claims 1:
	Tai et al. discloses in Fig. 2:
	An acoustic resonator device comprising: 
a substrate (support structure 122) having a surface (top), wherein the substrate comprises a cavity (180) opening to the surface; 
a single-crystal piezoelectric plate (piezoelectric thin film 106, para [0040]) having parallel front (top) and back surfaces (bottom), the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that spans the cavity; 

	Tai et al. does not disclose: 
the substrate further comprises an alignment pattern that is separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, the alignment pattern comprising a trench.
Kishimoto discloses in Fig. 6:
the use of an alignment mark (50) formed as a trench separate from a resonator cavity (void 300) in a substrate (fixing layer 30) of a resonator in which a cavity is formed for positioning of a pattern in the formation processes of a resonator (para [0014])
At the time of filing, it would have been obvious to one of ordinary skill in the art to use an alignment pattern such as a trench alignment mark separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, to provide the benefit of positioning patterns in the formation step of the resonator as taught by Kishimoto (para [0014]).

	As per claims 2 & 20:
	Tai et al. discloses in Fig. 2:


	As per claims 3 & 21:
	Tai et al. discloses in Fig. 2:
a direction of acoustic energy flow of the primary acoustic mode is substantially orthogonal to the front and back surfaces of the diaphragm (as shown in related Figs. 8-9, and disclosed as comprising a shear vertical wave, para [0052]).

	As per claim 4:
	Tai et al. discloses in Fig. 2:
the single-crystal piezoelectric plate is one of lithium niobate and lithium tantalate (para [0040]).

As per claims 6 & 24:
	Tai et al. discloses in Fig. 2:
		the substrate comprises Si (para [0054]).

	As per claims 7 & 25:
	Tai et al. discloses in Fig. 2:
the substrate further comprises an SiO2 coating on the substrate (support film 126, para [0056]).

	As per claim 19:
	Tai et al. discloses in Fig. 2:
	A method of forming an acoustic resonator device, the method comprising:
forming a cavity (180) in a substrate (support structure 122), wherein the cavity is open into a surface of the substrate; 
attaching a back surface of a single-crystal piezoelectric plate (piezoelectric thin film 106, para [0040]) having parallel front and back surfaces to the surface of the substrate, wherein the back surface is attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm (portion over cavity 180) that spans the cavity (as seen in Fig. 2); 
and forming an interdigital transducer (IDT) (IDT electrode 108) on the front surface of the single-crystal piezoelectric plate, wherein interleaved fingers of the IDT are aligned with the cavity such that the interleaved fingers are disposed on the diaphragm (seen in related Fig. 1), the IDT configured to excite a primary acoustic mode in the diaphragm in response to a radio frequency signal applied to the IDT (being a lamb wave device, title & abstract).
Tai et al. does not disclose: 
the substrate further comprises an alignment pattern that is separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, the alignment pattern comprising a trench.
Kishimoto discloses in Fig. 6:

At the time of filing, it would have been obvious to one of ordinary skill in the art to use an alignment pattern such as a trench alignment mark separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, to provide the benefit of positioning patterns in the formation step of the resonator as taught by Kishimoto (para [0014]).

As per claim 23:
	Tai et al. discloses in Fig. 2:
aligning the piezoelectric plate and the interleaved finger with the substrate via the alignment pattern (IDT electrode is over the cavity/alignment pattern).

	As per claim 26:
	Tai et al. discloses in Figs. 2 & 11-13:
attaching a back surface of the single-crystal piezoelectric plate further comprises: attaching a single-crystal piezoelectric slab (piezoelectric substrate 132) to the surface of the substrate (as seen in Fig. 2); and separating a portion of the single-crystal piezoelectric slab from the remainder of the single-crystal piezoelectric slab to form the single-crystal piezoelectric plate (removing excess .

Claims 10-13 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US PGPub 20100123367) in view of Kando et al. (US PGPub 20140152145), both references of record, and Kishimoto (US PGPub 20170179925).
As per claim 10:
Tai et al. discloses in Fig. 2:
	An acoustic resonator device comprising: 
a substrate (support structure 122) having a surface (top), wherein the substrate comprises a cavity (180) opening to the surface; 
a single-crystal piezoelectric plate (piezoelectric thin film 106, para [0040]) having parallel front (top) and back surfaces (bottom), the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that spans the cavity; 
and an interdigital transducer (IDT) (IDT electrode 108) formed on the front surface of the single-crystal piezoelectric plate, wherein interleaved fingers of the IDT are aligned with the cavity such that the interleaved fingers are disposed on the diaphragm (seen in related Fig. 1), the IDT configured to excite a primary acoustic mode in the diaphragm in response to a radio frequency signal applied to the IDT (being a lamb wave device, title & abstract).
	Tai et al. further discloses:

	Tai et al. does not disclose:
A plurality of cavities opening to the surface, a plurality of diaphragms spanning respective cavities in the substrate, and the conductor pattern including a plurality of interdigital transducers (IDTS) of a respective plurality of acoustic resonators, wherein the conductor pattern is aligned with the cavities such that the respective interleaved   fingers of each of the plurality of IDTs are disposed on a respective one of the plurality of diaphragms, wherein all of the IDTs are configured to excite respective primary acoustic modes in the respective diaphragm in response to a respective radio frequency signal applied to each IDT, and wherein the substrate further comprises an alignment pattern that is separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, the alignment pattern comprising a trench.
	Kando discloses in Fig. 71:
A resonator comprising a plurality of cavities (recess 2a) opening to the surface, a plurality of diaphragms (piezoelectric thin film 4 over the recesses 2a) spanning respective cavities in the substrate, and the conductor pattern including a plurality of interdigital transducers (IDTS) (IDT electrodes 5) of a respective plurality of acoustic resonators (elastic wave device 1 and 1A), wherein the conductor pattern is aligned with the cavities such that the respective interleaved fingers of each of the plurality of IDTs are disposed on a respective one of the plurality of diaphragms (as shown in Fig. 71), wherein all of the IDTs are 
Kishimoto discloses in Fig. 6:
the use of an alignment mark (50) formed as a trench separate from a resonator cavity (void 300) in a substrate (fixing layer 30) of a resonator in which a cavity is formed for positioning of a pattern in the formation processes of a resonator (para [0014])
At the time of filing, it would have been obvious to one of ordinary skill in the art to produce a plurality of the lamb wave resonators of Tai et al. on a substrate to provide the benefit of simplifying the manufacturing process as taught by Kando et al. (para [0167]).
It would have been further obvious to one of ordinary skill in the art to use an alignment pattern such as a trench alignment mark separate from resonator cavities to facilitate alignment of the piezoelectric plate and the interleaved fingers, to provide the benefit of positioning patterns in the formation step of the resonator as taught by Kishimoto (para [0014]).
As a consequence of the combination, the combination discloses a plurality of cavities opening to the surface, a plurality of diaphragms spanning respective cavities in the substrate, and the conductor pattern including a plurality of interdigital transducers (IDTS) of a respective plurality of acoustic resonators, wherein the conductor pattern is aligned with the cavities such that the respective interleaved   fingers of each of the plurality of IDTs are disposed on a respective one of the plurality of diaphragms, 

As per claim 11:
Tai et al. discloses in Fig. 2:
the primary acoustic mode is a shear acoustic mode (lamb wave comprises a shear vertical wave, para [0052]).
	Tai et al. does not disclose that the resonators are a plurality of resonators wherein the primary acoustic modes are shear acoustic modes.
	As a consequence of the combination of claim 10, the primary acoustic modes are shear acoustic modes.

As per claim 12:
Tai et al. discloses in Fig. 2:
a direction of acoustic energy flow of the primary acoustic mode is substantially orthogonal to the front and back surfaces of the diaphragm (as shown in related Figs. 8-9, and disclosed as comprising a shear vertical wave, para [0052]).

As a consequence of the combination of claim 10, a direction of acoustic energy flow of the primary acoustic modes is substantially orthogonal to the front and back surfaces of the plurality of diaphragms.

As per claim 13:
Tai et al. discloses in Fig. 2:
the single-crystal piezoelectric plate is one of lithium niobate and lithium tantalate (para [0040]).

As per claim 15:
Tai et al. discloses in Fig. 2:
		the substrate comprises Si (para [0054]).

As per claim 16:
Tai et al. discloses in Fig. 2:
the substrate further comprises an SiO2 coating (support film 126, para [0056]).

As per claim 17:
Tai et al. does not disclose:

Kando et al. discloses in Fig. 2:
A resonator comprising a piezoelectric plate (piezoelectric film 4), an IDT (IDT electrode 5) and a front-side dielectric layer (dielectric film 3) on the front surface of the piezoelectric plate over an IDT, wherein a resonant frequency of the primary acoustic mode is determined, in part, by a thickness of the front-side dielectric layer (para [0148]).
At the time of filing, it would have been obvious to one of ordinary skill in the art, to apply the front-side dielectric layer of Kando et al. to the resonator Tai et al. to provide the benefit of adjusting the frequency of the resonator and reducing the temperature coefficient of frequency, as taught by Kando et al. (para [0148-0149]).

As per claim 18:
Tai et al. does not disclose:
a back-side dielectric layer formed on the back surface of the single-crystal piezoelectric plate over at least one of the plurality of IDTs, wherein a resonant frequency of the primary acoustic mode over the at least one of the plurality of IDTs is determined, in part, by a thickness of the back-side dielectric layer.

a back-side dielectric layer (dielectric layer 3) formed on the back surface of the single-crystal piezoelectric plate over the IDT, wherein a resonant frequency of the primary acoustic mode is determined, in part, by a thickness of the back-side dielectric layer (para [0148]).
At the time of filing, it would have been obvious to one of ordinary skill in the art, to apply the back-side dielectric layer of Kando et al. to the resonator Tai et al. to provide the benefit of adjusting the frequency of the resonator and reducing the temperature coefficient of frequency, as taught by Kando et al. (para [0148-0149]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tai et al. (US PGPub 20100123367), a reference of record, in view of Kishimoto (US PGPub 20170179925) as applied to claim 1 above, and further in view of Kando et al. (US PGPub 20140152145), a reference of record.
The resultant combination discloses the acoustic resonator of claim 1, as rejected above.
As per claim 8:
The resultant combination does not disclose:
a front-side dielectric layer formed on the front surface of the single-crystal piezoelectric plate over the IDT, wherein a resonant frequency of the primary acoustic mode is determined, in part, by a thickness of the front-side dielectric layer.
	Kando et al. discloses in Fig. 2:

At the time of filing, it would have been obvious to one of ordinary skill in the art, to apply the front-side dielectric layer of Kando et al. to the resonator of the resultant combination to provide the benefit of adjusting the frequency of the resonator and reducing the temperature coefficient of frequency, as taught by Kando et al. (para [0148-0149]).

As per claim 9:
The resultant combination does not disclose:
a back-side dielectric layer formed on the back surface of the single-crystal piezoelectric plate over the IDT, wherein a resonant frequency of the primary acoustic mode is determined, in part, by a thickness of the back-side dielectric layer.
	Kando et al. discloses in Fig. 3A:
a back-side dielectric layer (dielectric layer 3) formed on the back surface of the single-crystal piezoelectric plate over the IDT, wherein a resonant frequency of the primary acoustic mode is determined, in part, by a thickness of the back-side dielectric layer (para [0148]).
.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/23/2021, with respect to the rejection(s) of claim(s) 1-4, 6-13, 15-21 & 23-26 under Tai et al., Kando, and Kawamura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tai et al., Kando, and Kishimoto.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843